Citation Nr: 9921507	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

The propriety of the initial noncompensable rating assigned for 
the veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina, which granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation, effective December 
16, 1997.  The veteran timely appealed this determination to the 
Board.

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


REMAND

The veteran was afforded VA audiological evaluation to assess his 
hearing acuity in April 1998.  However, he reports that his 
hearing loss has worsened, and in his November 1998 Substantive 
Appeal, the veteran specifically requested that his service-
connected bilateral hearing loss be reevaluated on a formal VA 
examination.  In addition, the Board observes that, on May 11, 
1999, VA announced amendments to VA's Schedule for Rating 
Disabilities (Rating Schedule) the criteria for evaluating 
diseases of the ear and other sense organs, to include disability 
from hearing loss.  64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria became 
effective on June 10, 1999.  Under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
25210 (to be codified at 38 C.F.R. § 4.86).  Because the record 
reflects that at several frequencies the veteran's pure tone 
thresholds were at 55 decibels or more, this change might have an 
impact on the evaluation of the veteran's hearing loss.

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has 
not, to date, considered the veteran's claim under both the 
former and revised applicable schedular criteria.  Such action is 
necessary, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, if the claim is again denied, the RO must provide 
notice to the veteran of the revised applicable schedular 
criteria, and afford him an opportunity to respond with 
argument/evidence.

In light of the reported worsening of the veteran's hearing 
acuity and the recent regulatory changes that may potentially 
impact this appeal, the Board concludes that a new examination 
would be helpful to the disposition of this case.  See Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS the case to the RO for the 
following actions:

1.  The RO should schedule the veteran for 
a VA audiometric evaluation to determine 
the current severity of his bilateral 
hearing loss.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration of 
the veteran's pertinent medical history and 
complaints.  All pertinent clinical 
findings and tests should be performed, to 
include speech discrimination results, if 
appropriate.  The examiner must set forth 
the rationale underlying any conclusions 
drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record in a typewritten report.

2.  The RO should review the report of the 
evaluation to ensure that it is in 
compliance with this REMAND.  If deficient 
in any manner, appropriate corrective 
action should be undertaken.

3.  After completion of the foregoing 
requested development, and after completion 
of any other development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim regarding the propriety 
of the initial evaluation assigned for his 
bilateral hearing loss in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case law.  
Such readjudication should include specific 
consideration of the criteria in effect 
prior to June 10, 1999, as well as the new 
criteria for rating diseases of the ear and 
other sense organs that became effective on 
that date.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The RO 
also should consider whether staged ratings 
are appropriate in light of the recent 
decision of decision in Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  The RO 
must provide adequate reasons and bases for 
its determinations and address all issues 
and concerns that were noted in the REMAND.

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit written 
or other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  See Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 4, 1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part 
IV, directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

